Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on May 26, 2021 is acknowledged.
Claims 6-10 have been withdrawn from further consideration by the examiner because they are directed to non-elected inventions.  Claims 1-5 are under consideration.

Priority:  This application is a 371 of PCT/JP2017/039734, filed November 2, 2017, which claims priority to JP 2016-215102, filed November 2, 2016.  A certified copy of the foreign priority document has been filed in the instant application on April 30, 2019, and is not in the English language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claims 1-5, do not recite something significantly different than a judicial exception.  The rationale for this determination is explained below:
Claim 1 and its dependent claims (2-5) are directed to a naturally occurring correlation between a subject affected with Alzheimer’s disease and levels of glycoalbumin and hemoglobin A1c, i.e. a glycoalbumin/hemoglobin A1c ratio.  Therefore, the claim is directed to a process, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012).  Additionally, the steps (determining) in claim 1 and claim 2 (comparing) could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).  See University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989).  Therefore, the claim is directed to at least one exception (step 2A: YES), which may be termed a law of nature, an abstract idea, or both.
Next, the claim is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  Claim 1 recites determining that a subject is affected with Alzheimer’s disease or at risk of developing Alzheimer’s disease when a glycoalbumin/hemoglobin A1c in a blood sample from the subject is at least 2.6.  Claim 2 recites the additional steps of measuring glycoalbumin and 
Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics.  Additionally, measuring glycoalbumin and hemoglobin A1c in a blood sample to calculate the glycoalbumin/hemoglobin A1c ratio was routine and conventional.  See at least Kinoshita et al. (IDS 07.31.19) and Zhong et al. (IDS 07.31.19), which disclose measuring and/or calculating a glycoalbumin/hemoglobin A1c ratio in a blood sample from a subject.  Measuring and/or detecting whether the analyte(s) are present, absent or altered in the sample merely instructs a scientist to use any detection technique.  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting an analyte in a blood sample.  Therefore, when the claim is considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself since a subject having a disease or condition (i.e. affected by Alzheimer’s disease) would have an altered level of an analyte of interest, i.e. an increased 
Claims 2-5 are included in this rejection because they are dependent on claim 1, and do not recite additional elements that amount to significantly more than the judicial exception, i.e., the naturally occurring correlation between the glycoalbumin/hemoglobin A1c ratio and Alzheimer’s disease.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (2016 Journal of Diabetes and Its Complications 30:  1452-1455; IDS 07.31.19).  Kinoshita et al. disclose the association of glycoalbumin (GA)/hemoglobin A1c (HbA1c) ratio and cognitive impairment in subjects.  Kinoshita et al. disclose that GA/HbA1c ratio is an independent determinant factor for cognitive impairment in elderly Japanese subjects with type 2 diabetes (p. 1452), where it is disclosed that the GA/HbA1c ratio calculated is >2.8 (at least p. 1453-1454).

Regarding instant claims 4-5, it would have been obvious to measure the GA/HbA1c ratio in patients who do not yet have mild cognitive impairment and/or vascular dementia in order to determine whether said patients are affected with Alzheimer’s dementia.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (2014 Aging & Mental Health:  5 pages; IDS 07.31.19) in view of Morris et al. (2001 Arch Neurol 58:  397-405).  Zhong et al. disclose GA and GA/HbA1c ratio > 2.53 showed lower MMSE (Mini-Mental State Examination) and MoCA (Montreal Cognitive Assessment) scores (p. 1).  Zhong et al. disclose that even in the absence of type 2 diabetes, GA/HbA1c ratio levels exert a negative influence on cognition and may be a better predicator of cognitive impairment in the older population compared to HbA1c in nondiabetic older populations (p. 1, 5).
Morris et al disclose mild cognitive impairment generally represents early-stage Alzheimer disease (p. 397).

Regarding instant claims 4-5, it would have been obvious to measure the GA/HbA1c ratio in patients who do not yet have mild cognitive impairment and/or vascular dementia in order to determine whether said patients are affected with Alzheimer’s dementia.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656